United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                  February 21, 2012

                                       Before

                              FRANK H. EASTERBROOK, Chief Judge

                              DIANE P. WOOD, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge



Nos. 10-2154 & 11-1498                                   Appeal from the United
                                                         States District Court for the
DAVID PHILLIPS,                                          Northern District of Illinois,
      Petitioner-Appellant,                              Eastern Division.

                    v.                                   No. 07 C 3014
                                                         Joan Humphrey Lefkow,
UNITED STATES OF AMERICA,                                Judge.
      Respondent-Appellee.


                                        Order

       Petitioner-appellant filed a petition for rehearing and rehearing en banc
on January 17, 2012. No judge in regular active service has requested a vote on
the petition for rehearing en banc, and all of the judges on the panel have voted
to deny rehearing. The petition for rehearing is therefore DENIED.

      The slip opinion of this court issued on January 3, 2012, is amended as
follows: The final sentence of the only full paragraph at page 6 of the slip
opinion is deleted.

      A new paragraph is added immediately after this paragraph, reading:

             Circuit Rule 57 entails four steps: first, the party seeking relief must
      ask the district court to initiate its procedures; second, the district judge
Nos. 10-2154 & 11-1498                                                      Page 2

      must agree and indicate to this court that it is inclined to grant the Rule 60
      motion; third, the party that filed the Rule 60 motion must ask this court
      to remand; finally, this court must remand the case for the purpose of
      modifying the judgment. Only this combination of steps renders the
      judgment non-final and allows a modification while the appeal is
      pending. In the absence of such a vacatur, the Rule 60 motion amounts to
      a new collateral attack, for the reasons we have given above.